

115 S3258 IS: Assistance for Farmers Harmed by Tariffs on Exports Act
U.S. Senate
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3258IN THE SENATE OF THE UNITED STATESJuly 24, 2018Ms. Heitkamp introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Trade Act of 1974 to provide adjustment assistance to farmers adversely affected by
			 reduced exports resulting from tariffs imposed as retaliation for United
			 States tariff increases, and for other purposes.
	
 1.Short titleThis Act may be cited as the Assistance for Farmers Harmed by Tariffs on Exports Act. 2.FindingsCongress finds the following:
 (1)In recognition that trade policy can result in disparate and disruptive changes to the economy, the trade adjustment assistance program under title II of the Trade Act of 1974 (19 U.S.C. 2251 et seq.) was enacted to help workers adversely impacted by the trade policy decisions of the Federal Government.
 (2)Federal trade statutes, including section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862), section 301 of the Trade Act of 1974 (19 U.S.C. 2411), and potentially the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), are being used aggressively to increase tariffs on selected imports.
 (3)Foreign countries affected by such tariff increases have, as of the date of the enactment of this Act, already raised tariffs on United States agricultural exports or have indicated that they intend to respond by raising tariffs on such agricultural exports.
 (4)Increased tariffs on such agricultural exports threaten to cost United States agricultural producers global market share and reduce the income of producers in affected commodities.
 (5)Farmers adversely impacted by the effects of increased tariffs on such agricultural exports deserve adjustment assistance.
 3.Adjustment assistance for retaliatory tariff increasesSection 292(c) of the Trade Act of 1974 (19 U.S.C. 2401a(c)) is amended— (1)by striking paragraphs (2) and (3); and
 (2)by inserting after paragraph (1) the following:  (2)either—
 (A)the volume of imports of articles like, or directly competitive with, the agricultural commodity produced by the group in the marketing year with respect to which the group files the petition increased compared to the average volume of such imports during the 3 marketing years preceding such marketing year; or
 (B)(i)the volume of exports of the agricultural commodity produced by the group in the marketing year with respect to which the group files the petition decreased compared to the average volume of such exports during the 3 marketing years preceding such marketing year; and
 (ii)the decrease in exports described in clause (i) resulted in whole or in part from duties imposed on such exports by a foreign country in response to duties imposed by the United States on imports from such country pursuant to action taken under the authority of—
 (I)section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862); (II)section 301 of this Act (19 U.S.C. 2411); or
 (III)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); and (3)the increase in imports described in paragraph (2)(A) or the decrease in exports described in paragraph (2)(B) contributed importantly to the decrease in the national average price, quantity of production, or value of production of, or cash receipts for, the agricultural commodity, as described in paragraph (1)..